           Case: 1:20-cv-07387 Document #: 1 Filed: 12/14/20 Page 1 of 9 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 NATOYA ROBINSON,

                Plaintiff,                              CIVIL COMPLAINT

 v.
                                                        CASE NO. 1:20-cv-07387
 PHH MORTGAGE CORPORATION,

                Defendant.                              DEMAND FOR JURY TRIAL


                                             COMPLAINT

           NOW COMES Plaintiff NATOYA ROBINSON (“Plaintiff”), by and through her

attorneys, Consumer Law Partners, LLC, complaining as to the conduct of PHH MORTGAGE

CORPORATION (“Defendant”), as follows:

                                        NATURE OF THE ACTION

      1.    Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                       JURISDICTION AND VENUE

      2.    This action arises under and is brought pursuant to the FDCPA.             Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States.

      3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

within the Northern District of Illinois and the events and/or omissions giving rise to the claims

made in this Complaint occurred within the Northern District of Illinois.




                                                    1
           Case: 1:20-cv-07387 Document #: 1 Filed: 12/14/20 Page 2 of 9 PageID #:2




                                                 PARTIES

      4.    Plaintiff is a consumer over 18-years-of-age residing in Will County, Illinois, which is

located within the Northern District of Illinois.

      5.    Defendant provides mortgage services and “offers a wide variety of loan options,

including conventional, VA, FHA, and Jumbo.” 1 Defendant is a corporation organized under the

laws of the State of New Jersey, with its principal place of business located at 1 Mortgage Way,

Mount Laurel, New Jersey 08054. Defendant’s registered agent is Illinois Corporation Service

Company, located at 801 Adlai Stevenson Drive, Springfield, Illinois 62703. Defendant regularly

collects from consumers residing in the State of Illinois.

      6.    Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7.    Several years ago, Plaintiff executed a home mortgage loan through Ocwen Financial

Corporation (“Ocwen”).

      8.    Plaintiff subsequently experienced financial hardship, causing her to fall behind on her

monthly obligations to Ocwen, thus incurring debt (“subject debt”).

      9.    While the subject debt was still delinquent, Ocwen transferred the servicing rights to the

subject debt to Defendant.

      10. In late 2019, Plaintiff’s home was falling into foreclosure, so Plaintiff retained an attorney

to assist her with her legal options.




1
    https://www.phhmortgage.com/about-us/who-we-are


                                                      2
       Case: 1:20-cv-07387 Document #: 1 Filed: 12/14/20 Page 3 of 9 PageID #:3




    11. During this time, Plaintiff began receiving a number of collection calls to her cellular

phone, (630) XXX-2218, from Defendant, who was seeking to collect upon the debt.

    12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -2218. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    13. For instance, on or about December 4, 2020, Plaintiff, who is employed as a truck driver,

received a call from Defendant that she was unable to answer, as she was backing up a trailer.

    14. Yet, Defendant persisted with its collection efforts and placed another call to Plaintiff’s

cellular phone a mere two minutes later.

    15. Upon speaking with Defendant’s representative, Plaintiff was notified that Defendant was

a debt collector seeking to collect upon the subject debt, and that Plaintiff needed to address the

debt immediately.

    16. Plaintiff asked Defendant’s representative why Defendant was reaching out to her

directly, when she had already hired an attorney who was assisting her with the subject debt and

foreclosure proceedings.

    17. In response, Defendant’s representative inappropriately asked Plaintiff if her attorney

resides with her.

    18. Plaintiff was taken aback and confused by Defendant’s statement, and notified

Defendant’s representative that she did not want to speak with Defendant unless her attorney was

on the line.

    19. Appallingly, Defendant’s representative retorted, “FORECLOSURE,” and ended the

phone call.




                                                  3
          Case: 1:20-cv-07387 Document #: 1 Filed: 12/14/20 Page 4 of 9 PageID #:4




   20. Defendant has mainly contacted Plaintiff using the phone number (866) 946-0081,

however, upon belief, Defendant has used other phone numbers well.

   21. Upon information and belief, the aforementioned phone number ending in -0081 is

regularly utilized by Defendant during its debt collection activities.

   22. Frustrated over Defendant’s harassing conduct, Plaintiff was forced to retain additional

counsel, and her damages therefore include reasonable attorneys’ fees incurred in prosecuting this

action.

   23. Plaintiff has also become worried that her legal representation regarding the subject debt

has no effect, as Defendant could bypass communicating with Plaintiff’s attorney and instead,

continue its efforts to collect from Plaintiff directly.

   24. Plaintiff has been unfairly treated and harassed by Defendant's actions.

   25. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, stress, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

calls, and increased usage of her telephone services.


             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   26. Plaintiff repeats and realleges paragraphs 1 through 25 as though full set forth herein.

   27. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   28. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   29. Defendant further qualifies as a “debt collector,” as it acquired the servicing rights to the

subject debt when the subject debt was already in default.




                                                   4
       Case: 1:20-cv-07387 Document #: 1 Filed: 12/14/20 Page 5 of 9 PageID #:5




   30. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   31. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   32. The subject debt was in default at the time Defendant acquired the rights to collect upon

the same.

       a. Violations of the FDCPA, §1692c

   33. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(1), prohibits a debt collector from

communicating with a consumer “at any unusual time or place or a time or place known or which

should be known to be inconvenient to the consumer.”

   34. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(2), further prohibits a debt collector from

“communicat[ing] with a consumer in connection with the collection of a debt if the debt collector

knows the consumer is represented by an attorney…”

   35. Defendant violated 15 U.S.C. §1692c(a)(1) through its persistent phone calls to Plaintiff’s

cellular phone while she was at work. Defendant was aware that Plaintiff was employed as a truck

driver and that she could not answer phone calls during work hours. Yet, Defendant placed two

calls within a two minute timeframe, in an effort to harass Plaintiff into submission.

   36. Defendant further violated 15 U.S.C. §1692c(a)(2) when it attempted to collect upon the

subject debt by communicating directly with Plaintiff, despite knowing that Plaintiff was

represented by an attorney with regard to the subject debt.




                                                 5
       Case: 1:20-cv-07387 Document #: 1 Filed: 12/14/20 Page 6 of 9 PageID #:6




    37. By intentionally bypassing Plaintiff’s attorney and directly communicating with Plaintiff,

Defendant attempted to take advantage of Plaintiff’s confusion and ultimately force her to make a

payment on a debt that is already subject to litigation.

        b. Violations of the FDCPA, §1692d

    38. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

    39. In addition, this section enumerates specific violations, such as:

        (2) Forbidding “[t]he use of obscene language or language the natural
        consequence of which is to abuse the hearer or reader.” 15 U.S.C. § 1692d(2).

        (5) “Causing a telephone to ring or engaging any person in telephone
        conversation repeatedly or continuously with intent to annoy, abuse, or harass
        any person at the called number. 15 U.S.C. § 1692d(5).
    40. Defendant violated 15 U.S.C. §1692d and d(2) when it used harassing debt collection

methods to collect upon the subject debt. The harassing nature of Defendant’s collection campaign

is highlighted by its unprofessional conduct of berating and mocking Plaintiff during its collection

campaign. Any reasonable fact will conclude that Defendant’s actions were harassing and abusive

as Defendant ridiculed and needlessly embarrassed Plaintiff when it attempted to collect upon the

subject debt, including Defendant’s representative stating, “FORECLOSURE,” and hanging up

the call.

    41. Defendant further violated §1692c(a)(1), d, and d(5) when it placed repeated phone calls

to Plaintiff’s cellular phone with the hopes that the sustained pressure would cause Plaintiff to

succumb to Defendant’s efforts and remit payment. This repeated behavior of systematically

calling Plaintiff’s cellular phone, in spite of her demands, was harassing and abusive. The




                                                  6
       Case: 1:20-cv-07387 Document #: 1 Filed: 12/14/20 Page 7 of 9 PageID #:7




frequency and volume of calls shows that Defendant willfully ignored Plaintiff’s pleas with the

goal of annoying and harassing her.

    42. Defendant was notified by Plaintiff that its calls were not welcomed and that she was

feeling harassed. As such, Defendant knew that its conduct was inconvenient and harassing to

Plaintiff.


          c. Violations of FDCPA, § 1692e

    43. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    44. In addition, this section enumerates specific violations, such as:

             “The use of any false representation or deceptive means to collect or
             attempt to collect any debt or to obtain information concerning a
             consumer.” 15 U.S.C. §1692e(10).

    45. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Defendant implicitly represented that it could harass and

oppress Plaintiff when it mocked and berated her. This type of behavior is explicitly prohibited by

the FDCPA. Defendant’s actions only served to worry and confuse Plaintiff.

    46. Defendant violated §1692e and e(10) when it communicated directly with Plaintiff despite

having knowledge that Plaintiff was represented by an attorney. Defendant engaged in this

deceptive behavior with the hopes of taking advantage of Plaintiff without her attorney present.

          d. Violations of FDCPA, § 1692f

    47. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”




                                                  7
      Case: 1:20-cv-07387 Document #: 1 Filed: 12/14/20 Page 8 of 9 PageID #:8




   48. Defendant violated §1692f when they unfairly and unconscionably attempted to collect on

a debt by continuing to subject Plaintiff to its collection efforts, despite having knowledge that

Plaintiff was a represented party with regard to the subject debt. Defendant engaged in this unfair

behavior in an effort to take advantage of Plaintiff’s confusion and coerce her into making payment

without communicating with her attorney.

   49. Defendant further violated §1692f by ridiculing Plaintiff during its debt collection

campaign, as this act was designed to place undue pressure on Plaintiff to make a payment.

   50. As pled in paragraphs 22 through 25, supra, Plaintiff has been harmed and suffered

damages as a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff NATOYA ROBINSON, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 14th day of December, 2020.                Respectfully Submitted,

                                                      /s/ Taxiarchis Hatzidimitriadis
                                                      Taxiarchis Hatzidimitriadis #6319225
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300


                                                8
Case: 1:20-cv-07387 Document #: 1 Filed: 12/14/20 Page 9 of 9 PageID #:9




                                       Chicago, Illinois 60601
                                       (267) 422-1000 (phone)
                                       (267) 422-2000 (fax)
                                       teddy@consumerlawpartners.com

                                       Attorneys for Plaintiff, Natoya Robinson




                                   9
